Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 7/2/2021.
Currently, claims 1-14 and 16-21 are pending. Claims 2, 5, 7-8 and 16-21 remain withdrawn from consideration.

Drawings
The drawings were received on 7/2/2021.  These drawings are acceptable.

Specification
The amended title of the invention is not descriptive. It only adds “with improved electrical performance” which is a broad term that describes most inventions in the semiconductor technology field. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Thin Film Transistor with Insulating Portion Under Source/Drain Electrode.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The arguments made 7/2/2021 regarding the 35 U.S.C 112(a) rejections of claims 9 and 10 is found to be persuasive. Therefore, the 35 U.S.C 112(a) rejections are withdrawn.

However, a new rejection under 35 U.S.C. is made in light of the amendments to the claims:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “wherein the first insulating portion is only between the first electrode and the gate insulating layer and does not overlap the second electrode and an area between the first electrode and the second electrode”. Claim 4 recites something similar for the second insulating portion. However, the insulating portions being “only between the electrode and the gate insulating layer” is a feature exclusive to the non-elected invention, as shown in FIG. 3a. In the elected invention (FIG. 2), not only is the insulating portion between the first electrode and the gate insulating layer, but it is also between the electrode and the active layer. Thus, it is unclear what is meant by the limitation “wherein the first insulating portion is only between the first electrode and the gate insulating layer” and the similar limitation of claim 4.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 8,450,733).
Pertaining to claim 1, Wang shows, with reference to FIG. 1, a thin film transistor comprising: 
a base substrate (110), 
a gate (120) on the base substrate, the gate comprising an upper surface and a first (left) side surface and a second (right) side surface opposite to each other, 
a gate insulating layer (130) on the gate, 
an active layer (140) on the gate insulating layer, 
a first electrode (160) and a second electrode (170) on the active layer and electrically connected to the active layer, the first electrode overlapping the first side surface of the gate, and the second electrode overlapping the second side surface of the gate (FIG. 1), and 

wherein the first insulating portion is only between the first electrode and the gate insulating layer and does not overlap the second electrode and an area between the first electrode and the second electrode (FIG. 1), and
wherein the first insulating portion overlaps the first side surface of the gate (overlaps in a plan view).
Pertaining to claim 3, Wang shows the first insulating portion is between the first electrode and the active layer (FIG. 1).
Pertaining to claim 4, Wang shows a second insulating portion (150, right) between the gate insulating layer (130) and the second electrode (170), wherein the second insulating portion is only between the second electrode and the gate insulating layer and does not overlap the first electrode and the area between the first electrode and the second electrode (FIG. 1), and wherein the second insulating portion overlaps the second side surface of the gate (in plan view).
Pertaining to claim 6, Wang shows the second insulating portion (150, right) is between the second electrode (170) and the active layer (140) (FIG. 1).
Pertaining to claim 9, Wang shows the first insulating portion is between the active layer and the gate insulating layer along a line with a first endpoint on the left side of the active layer and a second endpoint within the gate insulating layer and to the left of the first endpoint, wherein the line is inclined at a small angle relative to the surface of the gate insulating layer. 
Pertaining to claim 10, Wang shows the second insulating portion is between the active layer and the gate insulating layer along a line with a first endpoint on the right side of the active 
Pertaining to claim 11, Wang shows an etch barrier layer (150, center) over the active layer and between the first electrode and the second electrode.
Pertaining to claim 12, Wang shows a material (150) of the first insulating portion comprises a same material as that of the etch barrier layer.
Pertaining to claim 13, Wang shows the thin film transistor comprises a second insulating portion (150, right), a material (150) of the second insulating portion is a same material as that of the etch barrier layer.
Pertaining to claim 14, Wang shows an array substrate comprising the thin film transistor according to claim 1 (FIG. 10).

Response to Arguments
Applicant's arguments filed 7/2/2021 with respect to the prior art rejections under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive.
Applicant first argues that the etch stopper of Wang cannot read on “a first insulating portion” because the etch stop layer is a continuous layer that cannot be divided into a plurality of portions.
In response, the Examiner disagrees that a continuous layer cannot be divided into “portions”. Indeed, Merriam-Webster defines “portion” as “an often limited part of a whole”. In this case, the left portion of the etch stopper is a limited part of the whole etch stopper. In other words, physical separation is not a requirement for something to be a “portion”. As an example, 
Next, Applicant argues that the etch stopper of Wang cannot read on “a first insulating portion” because claim 1 does not require the functionality of an etch stopper.
In response, the function of the layer is beyond the scope of the claims. The claims require an insulating portion, which portions of the etch stopper are insulating because the etch stopper is insulating. In other words, the fact that the insulating portions are used as etch stoppers is additional information to the limitations in the claims. The claims do not specify that these portions cannot be used for etch stopping purposes. Indeed, Applicant argues “Claim 1 does not require the first insulating portion to be between the source/drain and the active layer, and the first insulating portion in Claim 1 is not used to block the etching solution”. While the claim may not require it, the claim does not preclude it, and thus such a showing is not evidence that the reference does not anticipate the claims. In fact, while claim 1 may not require the first insulating portion to be between the source/drain and the active layer, it is indeed a feature of the elected invention, as shown in FIG. 2-B.
Lastly, Applicant argues that the etch stopper of Wang cannot read on “a first insulating portion” because there is a central portion above the channel and another portion below the second electrode 170, whereas the claims preclude the first portion from being in such regions.
In response, as noted above, only the portion shown on the left, below electrode 160, is interpreted to be “the first insulating portion”. The portion above the channel is not interpreted to be the first insulating portion. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/DANIEL LUKE/Primary Examiner, Art Unit 2896